EXHIBIT 10.1


 

December 18, 2007

 

 

Strictly Private & Confidential

 

Golden Cycle Gold Corporation

Suite 201, 1515 South Tejon

Colorado Springs

Colorado 80906

 

Attention:

Mr. Herb Hampton, President and CEO

 

Dear Sir:

 

This letter agreement (this “Agreement”) sets out the terms and conditions on
which Golden Cycle Gold Corporation (the “Company”) has engaged PI Financial
(US) Corp. (“PI”) to provide the services described below (the “Services”). This
Agreement supersedes all previous engagement letters between the Company and PI
(formerly Pacific International Securities (U.S.) Inc.).

 

(1)

Services


The Company has received a letter dated December 5, 2007 from Anglogold Ashanti
Ltd. (“Anglogold”) outlining an offer pursuant to which Anglogold or
subsidiaries or affiliates of Anglogold would acquire all of the outstanding
common stock of the Company or otherwise complete a business combination with
the Company (the “Transaction”). The Company responded to Anglogold’s offer with
a letter dated December 12, 2007, and received a confirmation letter from
Anglogold dated December 13, 2007. PI will perform the following services for
the Company with respect to the Transaction (collectively, the “Services”):

 

 

(a)

reviewing all relevant financial, operating and other information supplied by
the Company or otherwise readily available regarding the Transaction;

 

 

(b)

undertaking such financial analysis of the Transaction in which PI’s judgment is
appropriate in the circumstances, including, but not limited to, an analysis of
the value to the shareholders of the Company of the Transaction compared to the
Company continuing on a stand-alone basis;

 

 

(c)

holding meetings with senior management and advisors of the Company and/or those
involved in the Transaction;

 

 

(d)

attending meetings with the Board of Directors to review the progress and
findings of our analysis of the Transaction;

 

 

 

--------------------------------------------------------------------------------

 

 

 

(e)

preparing a draft form of a fairness opinion (the “Fairness Opinion”) for review
by the Board of Directors;

 

 

(f)

if requested, delivering the Fairness Opinion in final form; and

 

 

(g)

providing such other financial advisory services in connection with the
Transaction as the Company and PI are appropriate in the circumstances.

 

PI has not been engaged to prepare a formal valuation of the Company or any of
its material assets. PI’s written Fairness Opinion will be dated as of a date
reasonably proximate to the date of the definitive agreement with respect to the
Transaction. It is understood that the Fairness Opinion, if requested, will be
in the form customarily provided by PI in transactions of the type contemplated,
will be subject to customary assumptions and qualifications and will comply with
FINRA Rule 2290 in all respects.

 

(2)

Fees and Expenses


Notwithstanding the success of the Transaction, the Company shall reimburse PI,
subject to the terms hereof, for all of its reasonable out-of-pocket expenses in
entering into and performing this Agreement, including but not limited to site
visits, travel and communications expenses, database services expenses, courier
charges, the reasonable fees and disbursements of PI’s legal counsel and any
other advisors retained by PI with the consent of the Company (collectively,
“Expenses”). All Expenses require pre-approval by the Company in writing. All
Expenses will be payable on receipt by the Company of PI’s invoices.

 

For its services hereunder, the Company will pay to PI a fairness opinion fee
(the “Fee”) equal to US$500,000, payable on delivery of the closing of the
Transaction, less the Expenses reimbursed by the Company through the date of
delivery of the final Fairness Opinion.

 

(3)

Term of Engagement


The engagement of PI pursuant to this Agreement shall terminate on the earlier
of (i) twelve (12) months from the date of signing of this engagement letter,
and (ii) the termination of its engagement by either the Company or PI upon
written notice to the other at any time with or without cause, provided that the
obligations of the Company to indemnify, to pay any amounts due to PI pursuant
to this Agreement including Expenses, and to maintain the confidentiality of
PI’s advice shall survive the completion of PI’s engagement hereunder, any
withdrawal or termination of the Transaction or the expiry or other termination
of this Agreement, except as required by law. In addition, representations and
warranties provided by the Company in connection with this Agreement shall
remain in full force and effect, regardless of any investigation made by PI or
on its behalf. Should PI elect to terminate this Agreement by providing written
notice to the Company prior to completion of the Transaction, no Fee shall be
payable to PI.

 

2

 

--------------------------------------------------------------------------------

 

 

(4)

Information and Advice


The Company will make available or cause to be made available to PI on a timely
basis all information (financial or otherwise), data, documents, opinions,
appraisals, valuations and other information and materials of whatsoever nature
or kind respecting the Company and its affiliates as PI may reasonably require
or consider appropriate in carrying out PI’s Services hereunder. The Company
also agrees to provide PI with timely access to the directors, officers,
employees, independent auditors, consultants and financial, legal and other
professional advisors of the Company and its affiliates as PI may reasonably
require or consider appropriate in performing its Services hereunder.

 

The Company represents and warrants to PI, and will ensure, that all information
concerning the Company and its affiliates to be provided to PI, directly or
indirectly, orally or in writing, by the Company and its agents and advisors in
connection with PI’s engagement hereunder will be accurate and complete in all
material respects and will not be misleading in any material way and will not
omit to state any facts or information which might reasonably be considered
material to PI in performing its Services hereunder. PI shall be entitled to
rely upon such information and all other information that is filed by the
Company with applicable securities regulatory or other similar authorities
pursuant to applicable continuous disclosure obligations, and PI shall be under
no obligation to verify independently any such information so provided to or
otherwise obtained by PI. PI shall also be under no obligation to determine
whether there has been or to investigate any changes in any of such information
occurring after the date any of the same were provided or obtained.

 

The Company will advise PI promptly of any material change or change in material
fact of which it is aware, actual or contemplated, financial or otherwise,
relating to the business or affairs of the Company, or any change in any
material aspect of any of the information or representations provided to PI or
any other material change or material fact of which the Company is aware that
might reasonably be considered material to PI in performing its Services
hereunder. The Company agrees to comply promptly with all applicable
requirements of regulatory authorities with respect to the occurrence of any
such material change or change in material fact or intervening event.

 

The Fairness Opinion will be provided solely for the information and assistance
of the Board of Directors of the Company in connection with its consideration of
the Transaction and is not to be used, circulated, quoted or otherwise referred
to (either in its entirety or through excerpts or summaries) for any other
purposes, unless (a) it is to be filed with or referred to in any registration
statement, proxy statement or any other document filed with the Securities and
Exchange Commission and it is included in full (and PI has had an opportunity,
if it deems it appropriate, to update the Fairness Opinion to the date of the
document in which it is included) and the Company has received PI’s prior
written consent with respect to all of the references to it and/or the Fairness
Opinion included in any such registration statement, proxy statement or any
other document filed with the Securities and Exchange Commission or (ii) it is
to be introduced into evidence

 

3

 

--------------------------------------------------------------------------------

 

or referred to in connection with any litigation relating to the Transaction to
which the Fairness Opinion relates, in which case the Company will give PI
written notice at least three (3) business days in advance of such introduction
or reference.

 

(5)

Disclaimer of Liability


PI expressly disclaims any liability or responsibility to any and all persons
(past, present or future) including, without limitation, the Company, the Board
of Directors, any special committee of the Board of Directors and any
shareholder or other stakeholder of the Company:

 

 

(a)

By reason of any unauthorized use, reliance, publication, distribution of or
reference to PI or any unauthorized reference to PI or this engagement; or

 

(b)

By reason of or in connection with the performance by PI of its engagement
hereunder, except to the extent that a court of competent jurisdiction in a
final judgment shall determine that the loss, claim, damage or liability
resulted primarily from the gross negligence or willful misconduct of PI.


(6)

Indemnification


The Company hereby agrees to indemnify PI in accordance with Schedule “A”
hereto, which Schedule forms part of this Agreement and the consideration of
which is the entering into of this Agreement. Such indemnity (the “Indemnity”)
shall be executed and delivered to PI on the execution of this Agreement and
shall be in addition to, and not in substitution for, any liability that the
Company or any other person may have to PI or other persons indemnified pursuant
to the Indemnity apart from such Indemnity. The Indemnity shall apply to all
Services contemplated herein.

 

(7)

Confidentiality


PI shall keep confidential all information obtained by it from the Company in
connection with this Agreement. PI shall use confidential information solely
with performing services under this Agreement. This confidentiality obligation
shall not apply to or extend to information now in the public domain,
information which may subsequently become public other than through breach by PI
of its obligations hereunder, information disclosed to PI by third parties in
respect of which such third parties are not under an obligation of
confidentiality to the Company, or information which is required by law to be
disclosed. PI and its representatives, including professional consultants, shall
be made aware of and be bound by this provision.

 

The advice of PI, including any background or supporting materials or analysis,
shall not be publicly disclosed or referred to or provided to any third party by
the Company without the prior written consent of PI except as required by
applicable law.

 

 

4

 

--------------------------------------------------------------------------------

 

 



(8)

Acknowledgement of Securities Activities


The Company acknowledges that PI is a full service securities firm engaged in
securities trading and brokerage activities as well as providing investment
banking and financial advisory services and that in the ordinary course of its
trading and brokerage activities, PI and its affiliates at any time may hold
long or short positions, and may trade or otherwise effect transactions, for its
own account or the accounts of customers, in debt or equity securities of the
Company or any other company that may be involved in this transaction or related
derivative securities.

 

PI acknowledges its responsibility to comply with applicable laws and
regulations and any regulatory authorities having jurisdiction, including
securities laws as they relate to trading securities with knowledge of a
material undisclosed fact. PI has internal procedures which provide for the
placing of relevant securities on a “grey list” or a “restricted list” and for
restrictions on trading by PI and its investment banking personnel for their own
account in accordance with such procedures.

 

(9)

Other Matters


This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. This Agreement shall be
governed by and construed in accordance with the laws of the Province of British
Columbia and the parties hereby irrevocable attorn to the non-exclusive
jurisdiction of the Province of British Columbia. If any provision hereof shall
be determined to be invalid or unenforceable in any respect such determination
shall not affect such provision in any other respect or any other provision
hereof. Headings used herein are for convenience of reference only and shall not
affect the interpretation or construction of this Agreement. Unless otherwise
defined herein, terms that are used in this Agreement which are defined in the
Securities Act (British Columbia) shall have the meaning set forth therein for
purposes of this Agreement.

 

All financial references in this Agreement are to US dollars unless otherwise
indicated.

 

(10)

Acceptance


Please confirm that the foregoing is in accordance with the Company’s
understanding by signing and returning the attached duplicate copy of this
letter, which shall thereupon constitute a binding agreement between the Company
and PI.

 

 

5

 

--------------------------------------------------------------------------------

 

 

Yours very truly,

 

PI FINANCIAL (US) CORP.

 

 

By:

/s/ James P. Defer                                  

 

Name: James P. Defer, CA, CBV

 

 

Title: Vice-President Corporate Finance

 

 

 

Accepted and agreed to as of the 19th day of December, 2007.

 

GOLDEN CYCLE GOLD CORPORATION

 



 

By: /s/ R. Herbert Hampton                              

 

Name: R. Herbert Hampton

 

Title: President & CEO

 

 

6

 

--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

INDEMNITY

 

In connection with the engagement (the “Engagement”) of PI Financial Corp (US)
Corp. (“PI”) pursuant to that certain engagement letter (the “Engagement
Letter”) between PI and Golden Cycle Gold Corporation (the “Company”), of which
this Schedule “A” is attached, the Company agrees to indemnify and hold harmless
PI, and each of its respective directors, officers, employees, partners, agents,
each other person, if any, controlling PI or any of its subsidiaries
(collectively, the “Indemnified Parties” and individually, an “Indemnified
Party”), from and against any and all losses, claims (including shareholder
actions, derivative or otherwise), actions, damages, liabilities, joint or
several, including the aggregate amount paid in settlement of any actions,
suits, proceedings, investigations or claims to which the Company shall have
consented to in writing and the reasonable fees and expenses of their counsel
that may be incurred in advising with respect to and/or defending any action,
suit, proceedings, investigation or claim that may be made or threatened against
any Indemnified Party or in enforcing this indemnity (collectively the “Claims”)
to which any Indemnified Party may become subject or otherwise involved in any
capacity insofar as the Claims relate to, are caused by, result from, arise out
of or are based upon, directly or indirectly, the Engagement, provided, however,
there shall be excluded from such indemnity any such claims that arise primarily
out of any action or failure to act by PI, other than an action or failure to
act undertaken at the Company’s request or with the Company’s written consent,
that is found in a final judicial determination (or a settlement tantamount
thereto) to constitute bad faith, willful misconduct or gross negligence on the
part of PI. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or any person asserting claims on behalf of or in right of the Company
for or in connection with the Engagement except to the extent any losses,
expenses, claims, actions, damages or liabilities incurred by the company are
determined by a court of competent jurisdiction in a final judgment that has
become non-appealable to have resulted primarily from the gross negligence, bad
faith or willful misconduct of such Indemnified Party. The Company will not,
without PI’s prior written consent, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any action, suit, proceeding,
investigation or claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Party is a party thereto) unless such
settlement, compromise, consent or termination includes a release of each
Indemnified Party is a party thereto) unless such settlement, compromise,
consent or termination includes a release of each Indemnified Party from any
liabilities arising out of such action, suit, proceeding, investigation or
claim.

 

Promptly after receiving notice of an action, suit, proceeding or claim against
PI or any other Indemnified Party or receipt of notice of the commencement of
any investigation which is based, directly or indirectly, upon any matter in
respect of which indemnification may be sought from the Company, PI or any such
other Indemnified Party will notify the Company in writing of the particulars
thereof, provided that the omission so to notify the Company shall not relieve
the Company of any liability which the Company may have to PI or any other
Indemnified Party except and only to the extent that any such delay in or
failure to give notice as herein required prejudices the defence of such
actions, suit, proceeding, claim or investigation or results in any material
increase in the liability which the Company has under this indemnity.

 

The foregoing indemnity shall not apply to the event that a court of competent
jurisdiction or a final judgment that has become non-appealable shall determine
that such losses, expenses, claim, actions, damages or liabilities to which the
Indemnified Party may be subject were primarily caused by the bad faith, gross
negligence or willful misconduct of the Indemnified Party.

 

If for any reason the foregoing indemnity is unavailable (other than in
accordance with the terms hereof) to PI or any other Indemnified Party or is
insufficient to hold PI or any other Indemnified Party harmless, the Company
shall contribute to the amount paid or payable by PI or the other Indemnified
Party as a result of such Claim in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand and PI or
any other Indemnified Party on the other hand but also the relative fault of the
Company, PI or any other Indemnified Party as well as any relevant equitable
considerations. The Company shall not be liable for any settlement effected
without its prior written consent.

 

PI may retain counsel to separately represent it in the defence of a Claim,
which shall be at the Company’s expense if (i) the Company does not promptly
assume the defence of the Claim, (ii) the Company agrees to separate
representation or (iii) PI is advised by counsel that there is an actual or
potential conflict in the Company’s and PI’s respective interests or additional
defences are available to PI, which makes representation by the same counsel
inappropriate.

 

The obligations of the Company hereunder are in addition to any liabilities,
which the Company may otherwise have to PI, or any other Indemnified Party.

 

DATED as of the 19th day of December 2007.

 

GOLDEN CYCLE GOLD CORPORATION

 

By: /s/ R. Herbert Hampton _____________________________________________

PI FINANCIAL (US) CORP.

 

By: /s/ James P. Defer

 

 

 

 

 

 

--------------------------------------------------------------------------------